Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
	The Amendments and Remarks filed on 06/16/2022 is response to the Office Action of 02/16/2022 are acknowledged and have been entered. 
	Claims 252, 254-262, 264-276, 279, 282-283, 285-286, 288-296 are currently pending and presented for examination on the merits. 
	Claims 252, 262, 279, 282, 285 are amended.
	Claims 290-296 are new. 
Rejections Withdrawn
	The rejections under 35 U.S.C. 103 are withdrawn in view of amendment to claims. 
	The rejection under nonstatutory double patenting is withdrawn in view of amendments to claims. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 252, 254, 256-257, 259, 261-262, 264-276, 279, 282-283, 285-286, 288-296  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ullman et al (US 10358495 B2, IDS 05/04/2021), and further in view of Gutierrez et al (US 20160326248 A1).
With regard to claim 252, Ullman et al teaches a method of treating cancer by administering antibodies [Column 4, line 40]. Ullman et al further teaches the combination of treatment using both LAG-3 and PD-1 antibodies [Column 69, line 35]. Ullman et al further teaches this combination of treatment used in cancer patients [Column 79, line 17]. Ullman et al further teaches the cancer is an advanced malignancy [Column 79, line 14]. 
Ullman et al does not specifically teach the treatment of patients with at least 1% of nucleated cells in a sample of the patient’s tumor are tumor-infiltrating lymphocytes expressing LAG-3. However, this deficiency is made up in the teachings of Gutierrez et al.
With regard to claim 252, Gutierrez et al teaches the treatment of cancer wherein tumor samples show at least 1% of nucleated cells in a sample of the patient’s tumor are tumor-infiltrating lymphocytes expressing LAG-3 [Figures 6-10]. Gutierrez et al further teaches the samples are taken prior to therapy [0280]. Gutierrez et al further teaches that T cells express the LAG-3 in samples [0003]. 
One of ordinary skill in the art, before the effective filing date, would have known to use the method of Ullman et al of treating a malignant tumor with a LAG-3 and PD-1 inhibitor. Further, to use the teachings of Gutierrez et al and recognize that the high LAG-3 expression on exhausted T cells contributes to cancers unresponsive state and that high expression of LAG-3 are therapeutic targets for treating cancer [0003, 0004]. 
With regard to claim 254, Ullman et al further teaches a method treating a PD-L1 positive sample [Column 68, Line 4]. 
With regard to claim 256, Ullman et al further teaches the measurement of LAG-3 expression at baseline and during treatment [Column 80, line 31]. 
With regard to claim 257, Ullman et al further teaches the measurement of PD-L1 expression at baseline and during treatment [Column 80, line 31].
With regard to claim 259, Ullman et al further teaches the reduction in tumor size after 35 days of 100% [Figure 2B].
With regard to claim 261, Ullman et al further teaches the median duration of response will vary depending on the severity of disease and that treatment can range from one dose to  > 14 weeks between doses with further subsequent doses [Column 39, line 27]. 
Ullman et al does not specifically teach a sample where at least 2% of nucleated cells in the sample are tumor-infiltrating lymphocytes expressing LAG-3. However, this deficiency is made up in the teachings of Gutierrez et al.
With regard to claim 262, Gutierrez et al further teaches patient samples greater than 2% nucleated cells in the sample are tumor-infiltrating lymphocytes expressing LAG-3 [Figures 6-10]. 
With regard to claim 264, Ullman et al further teaches the treatment of melanoma [Table 19, pg. 68]. 
With regard to claim 265, Ullman et al further teaches the treatment of melanoma that is refractory to treatment with an immune checkpoint inhibitor [Table 19, pg. 68]. 
With regard to claim 266, Ullman et al further teaches the treatment of a tumor that is refractory to treatment with an PD-1 antibody [Table 19, pg. 68]. 
With regard to claim 267, Ullman et al further teaches the administration of an anti-LAG-3 antibody [Column 75, line 35]. Ullman et al further teaches the anti-PD-1 antibody nivolumab [Column 10, line 62].
With regard to claim 268, Ullman et al further teaches the dosage for administration of LAG-3 antibody is between 0.1 mg/kg to 100 mg/kg [Column 25, line 54]. Ullman et al further teaches the dosage for administration of anti-PD-1 antibody at 3 to 5 mg/kg [Column 46, line 54]. 
With regard to claim 269, Ullman et al further teaches the administration of antibodies intravenously [Column 40, line 48]. 
With regard to claim 270, Ullman et al further teaches the administration of PD-1 and LAG-3 antibodies formulated together [Column 46, line 18]. 
With regard to claim 271, Ullman et al further teaches the antibodies can be formulated separately [Column 45, line 62]. 
With regard to claim 272, Ullman et al further teaches the administration of LAG-3 antibody before the administration of the PD-1 antibody [Column 45, line 27]. 
With regard to claim 273, Ullman et al further teaches the administration of PD-1 antibody is administered before the LAG-3 antibody [Column 45, line 34]. 
With regard to claim 274, Ullman et al further teaches the concurrent administration of LAG-3 and PD-1 antibodies [Column 45, line 27].
With regard to claim 275, Ullman et al further teaches the treatment with LAG-3 and PD-1 antibody after PD-1 antibody treatment [Table 19, pg. 68].
With regard to claim 276, Ullman et al further teaches the administration of CTLA-4 antibodies with treatment [Column 44, line 17]. 
Ullman et al and Gutierrez et al do not specifically teach a method of selecting a patient comprising determining the level of LAG-3 expression in the patient; and administering LAG-3 therapy to the patient if at least 1% of nucleated cells in a sample are tumor infiltrating lymphocytes (TILs) expressing LAG-3, and if the level of LAG-3 expression is increased in the patient following treatment with a PD-1 antagonist, relative to the level of LAG-3 expression prior to treatment with the PD-1 antagonist. However, this deficiency is made up in the teachings of Huang et al. 
With regard to claim 279, Huang et al teaches the expression of LAG-3 is elevated when treated with anti-PD-1 therapy in T cells infiltrating cancer [Right column, pg. 3]. 
Therefore, it would have been obvious to one of ordinary skill in the art to arrive at the claimed method of selecting a patient for treatment with LAG-3 and PD-1 inhibitors to a patient comprising determining the level of LAG-3 in the patient, if the patient has at least 1% of nucleated cells in a sample of the patient’s tumor are TILs expressing LAG-3 using the teachings of Ullman et al and Gutierrez et al, as stated above. Further, to combine with the teachings of Huang et al to know the monotherapy of a PD-1 antagonist would lead to an increase in LAG-3 with a reasonable expectation of success. 
Ullman et al does not specifically teach a method of selecting a malignant tumor in a human patient for immunotherapy. However, this deficiency is made up in the teachings of Gutierrez et al.
With regard to claim 282, Gutierrez et al further teaches determining the expression level of LAG-3 prior to treatment [0284]. Gutierrez et al further teaches the treatment of cancer wherein tumor samples show at least 1% of nucleated cells in a sample of the patient’s tumor are tumor-infiltrating lymphocytes expressing LAG-3 [Figures 6-10]. 
Therefore, it would have been obvious to one of ordinary skill in the art to arrive at the claimed method of selecting a malignant tumor in a human patient for immune therapy, comprising determining the level of LAG-3 expression in a sample of the patient’s; and administering to the patient if at least about 1% of nucleated cells in the sample are TILs expressing LAG-3. Further, to combine with the teachings of Ullman et al of using combination therapy of LAG-3 and PD-1 inhibitors.
Ullman et al does not specifically teaches determining the level of PD-L1 expression in a sample. However, this deficiency is made up in the teachings of Gutierrez et al.
With regard to claim 283, Gutierrez et al further teaches determining the level of PD-L1 expression in a sample [0420].
Therefore, it would have been obvious to one of ordinary skill in the art to arrive at the claimed method of selecting a malignant tumor in a human patient for immune therapy, comprising determining the level of PD-L1 expression in a sample as taught by Gutierrez et al. One of ordinary skill in the art would have been motivated to arrive at the claimed invention using the teachings of Gutierrez et al and Ullman et al. 
Ullman et al does not specifically teach a method of selecting a human patient with a malignant tumor for immunotherapy. However, this deficiency is made up in the teachings of Gutierrez et al.
With regard to claim 285, Gutierrez et al further teaches determining the expression level of LAG-3 prior to treatment [0284]. Gutierrez et al further teaches the treatment of cancer wherein tumor samples show at least 1% of nucleated cells in a sample of the patient’s tumor are tumor-infiltrating lymphocytes expressing LAG-3 [Figures 6-10]. 
Therefore, it would have been obvious to one of ordinary skill in the art to arrive at the claimed method of selecting a human patient with a malignant tumor for immune therapy, comprising determining the level of LAG-3 expression in a sample of the patient’s; and administering to the patient if at least about 1% of nucleated cells in the sample are TILs expressing LAG-3. Further, to combine with the teachings of Ullman et al of using combination therapy of LAG-3 and PD-1 inhibitors.
Ullman et al does not specifically teaches determining the level of PD-L1 expression in a sample. However, this deficiency is made up in the teachings of Gutierrez et al.
With regard to claim 286, Gutierrez et al further teaches determining the level of PD-L1 expression in a sample [0420].
Therefore, it would have been obvious to one of ordinary skill in the art to arrive at the claimed method of selecting a human patient with a malignant tumor for immune therapy, comprising determining the level of PD-L1 expression in a sample as taught by Gutierrez et al. One of ordinary skill in the art would have been motivated to arrive at the claimed invention using the teachings of Gutierrez et al and Ullman et al. 
With regard to claim 288, Huang et al further teaches the combination of therapy triple blockade comprising a LAG-3 inhibitor, PD-1 inhibitor, and CTLA-4 inhibitor [Abstract].
Therefore, it would have been obvious to use the therapy comprising a LAG-3 inhibitor, PD-1 inhibitor, and at least one additional therapeutic agent with a reasonable expectation of success since Huang et al teaches the treatment of cancer using triple blockade comprising a LAG-3 inhibitor, PD-1 inhibitor, and CTLA-4 inhibitor. One of ordinary skill in the art would have been motivated to arrive at the claimed invention for the reasons listed by Huang et al, which is increased infiltration and, to a lesser extent, effector function of CD8C TALs/TILs.
With regard claim 289, Ullman et al further teaches a significant reduction of tumor volume when treated with combination therapy and the combination regimen of anti-PD-1 and anti-LAG-3 antibodies was significantly more efficacious than the corresponding monotherapies [Column 70, line 25-32].
With regard to claims 290, 292, 293, and 295, Ullman et al further teaches the TILs comprise CD-8+ T cells [Column 80, line 26].
With regard to claims 291, 294, and 296, Ullman et al further teaches determining the level of CD-8 expression in the sample prior to administering the immunotherapy [Column 80, line 17].

Claim 252, 254, 256-262, 264-276, 279, 282-283, 285-286, and 288-289 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ullman et al (US 10358495 B2, IDS 05/04/2021) as applied to claim 252, 254-262, 264-276, 279, 282-283, 285-286, 288-296 above, and further in view of Patel et al (PD-L1 Expression as a Predictive Biomarker in Cancer Immunotherapy, Mol Cancer Ther, 2015, 14, pg. 847-856, OA 02/16/2022).
The teachings of Ullman et al are discussed above.
Ullman et al does not specifically teach the patient demonstrates progression-free survival for over 12 months and patient receiving the treatment has an objective response rate greater than 55%. However, these deficiencies are made up in the teachings of Patel et al.
With regard to claims 258 and 260,  Patel et al teaches the use of PD-1 inhibitors to treat melanoma in patients that have PD-L1 positive tumors [Table 3, pg. 851]. Patel et al further teaches the objective response rate (ORR) for PD-L1 positive tumors was 67% [Table 3, pg. 851]. Patel et al further teaches PD-L1 positive patients treated with PD-1 inhibitor had a progression-free survival of 12 months [Left column, pg. 853].
One of ordinary skill in the art, before the effective filing date, would have been motivated to treat a patient with LAG-3 positive and PD-L1 negative malignant melanoma by administering a LAG-3 inhibitor and PD-1 pathway inhibitor and have progression-free survival of over 12 months and an objective response rate greater than 55%. Further, one of ordinary skill in the art would have reasonably expected to obtain a therapeutic benefit upon administering a LAG-3 inhibitor and PD-1 pathway inhibitor to a patient with LAG-3 positive malignant melanoma.

Claims  252, 254-257, 259, 261-262, 264-276, 279, 282-283, 285-286, and 288-289 are rejected under 35 U.S.C. 103 as being unpatentable over Ullman et al (US 10358495 B2, IDS 05/04/2021) as applied to claim 252, 254-262, 264-276, 279, 282-283, 285-286, 288-296  above, and further in view of Wang et al (WO 2017087678 A2, OA 02/16/2022).
The teachings of Ullman et al are discussed above. 
Ullman et al does not specifically teach the sample is PD-L1 negative. However, these deficiencies are made up in the teachings of Wang et al. 
Wang et al teaches a method of treating cancer using LAG-3 and PD-1/PD-L1 antibodies [Paragraph 3, pg. 11]. Wang et al further teaches the tumor is PD-L1 negative [Paragraph 1, pg. 139]. Wang et al further teaches the treatment of malignant melanoma [Paragraph 1, pg. 142]. 
One of ordinary skill in the art, before the effective filing date, would have been motivated to treat a patient with LAG-3 positive and PD-L1 negative malignant melanoma by administering a LAG-3 inhibitor and PD-1 pathway inhibitor. Further, one of ordinary skill in the art would have reasonably expected to obtain a therapeutic benefit upon administering a LAG-3 inhibitor and PD-1 pathway inhibitor to a patient with LAG-3 positive and PD-L1 negative malignant melanoma.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 252, 269-274, and 276 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24-28 and 30-32 of U.S. Patent No. 10081681 in view of Gutierrez et al (US 20160326248 A1). 
Claim#
16616574 (‘574 application)
Claim#
US 10081681 (‘681 patent)
252
A method of treating a malignant tumor in a human patient, comprising administering an immunotherapy to the patient, wherein the immunotherapy comprises a LAG-3 inhibitor and a PD-1 pathway inhibitor, and wherein at least about 1% of nucleated cells in a sample of the patient's tumor are tumor-infiltrating lymphocytes expressing LAG-3.
24
A method of treating melanoma in a human patient, the method comprising administering to the patient an effective amount of each of: (a) an anti-LAG-3 antibody comprising CDR1, CDR2 and CDR3 domains of the heavy chain variable region having the sequence set forth in SEQ ID NO:3, and CDR1, CDR2 and CDR3 domains of the light chain variable region having the sequence set forth in SEQ ID NO:5, (b) an anti-PD-1 antibody comprising CDR1, CDR2 and CDR3 domains of the heavy chain variable region having the sequence set forth in SEQ ID NO: 19, and CDR1, CDR2 and CDR3 domains of the light chain variable region having the sequence set forth in SEQ ID NO:21, wherein the method comprises at least one administration cycle, wherein the cycle is a period of two weeks, wherein for each of the at least one cycle, one dose of the anti-LAG-3 antibody is administered at a dose of 80 mg and one dose of the anti-PD-1 antibody is administered at a dose of 240 mg, and wherein the patient has been previously treated with anti-PD-1 or anti-PD-L1 antibody therapy
269
The method of claim 267, wherein the anti-PD-1 and anti- LAG-3 antibodies or antigen-binding fragments thereof are formulated for intravenous administration.
26
The method of claim 24, wherein the anti-PD-1 and anti-LAG-3 antibodies are formulated for intravenous administration.
270
The method of claim 267, wherein the anti-PD-1 and anti- LAG-3 antibodies or antigen-binding fragments thereof are formulated together.
27
The method of claim 24, wherein the anti-PD-1 and anti-LAG-3 antibodies are formulated together.
271
The method of claim 267, wherein the anti-PD-1 and anti- LAG-3 antibodies or antigen-binding fragments thereof are formulated separately.
28
The method of claim 24, wherein the anti-PD-1 and anti-LAG-3 antibodies are formulated separately.
272
The method of claim 267, wherein the anti-PD-1 antibody or antigen-binding fragment thereof is administered after administration of the anti-LAG-3 antibody or antigen-binding fragment thereof.
31
The method of claim 24, wherein the anti-PD-1 antibody is administered after administration of the anti-LAG-3 antibody.
273
The method of claim 267, wherein the anti-PD-1 antibody or antigen-binding fragment thereof is administered before administration of the anti-LAG-3 antibody or antigen-binding fragment thereof.
30
The method of claim 24, wherein the anti-PD-1 antibody is administered prior to administration of the anti-LAG-3 antibody.
274
The method of claim 267, wherein the anti-PD-1 antibody or antigen-binding fragment thereof is administered concurrently with the anti-LAG-3 antibody or antigen-binding fragment thereof.
32
The method of claim 24, wherein the anti-PD-1 antibody is administered concurrently with the anti-LAG-3 antibody.
276
The method of claim 267, further comprising the administration of at least one additional therapeutic agent.
25
The method of claim 24, further comprising the administration of an anti-CTLA-4 antibody


Claim 252 is directed to an invention not patentably distinct from claim 24 of patent ‘681. Specifically, the anti-LAG-3 antibody and anti-PD-1 antibody in claim 24 of the ‘681 patent are species that belong to a LAG-3 inhibitor and PD-1 pathway inhibitor in the instant claim 252.
Claim 269 is directed to an invention not patentably distinct from claim 26 of patent ‘681. Specifically, the anti-LAG-3 and anti-PD-1 antibodies can be administered intravenously in the instant claim 269.
Claim 270 is directed to an invention not patentably distinct from claim 27 of patent ‘681. Specifically, that the anti-LAG-3 and anti-PD-1 antibodies are formulated together in the instant claim 270. 
Claim 271 is directed to an invention not patentably distinct from claim 28 of patent ‘681. Specifically, that the anti-LAG-3 and anti-PD-1 antibodies are formulated separately in the instant claim 271. 
Claim 272 is directed to an invention not patentably distinct from claim 31 of patent ‘681. Specifically, that the anti-PD-1 antibody is administered after the anti-LAG-3 antibody in the instant claim 272. 
Claim 273 is directed to an invention not patentably distinct from claim 30 of patent ‘681. Specifically, that the anti-PD-1 antibody is administered before the anti-LAG-3 antibody in the instant claim 273. 
Claim 274 is directed to an invention not patentably distinct from claim 32 of patent ‘681. Specifically, that the anti-PD-1 antibody is administered concurrently with the anti-LAG-3 antibody in the instant claim 274.
Claim 276 is directed to an invention not patentably distinct from claim 25 of patent ‘681. Specifically, the administration of at least one additional therapeutic agent in the instant claim 276.
Therefore, it would have been obvious to one of ordinary skill in the art to at the claimed method of treating a malignant tumor comprising administering a LAG-3 and PD-1 pathway inhibitor to a patient, wherein at least 1% of nucleated cells in a sample of the patient’s tumor are TILs expressing LAG-3. One of ordinary skill in the art would have been motivated to arrive at the claimed invention for the reasons listed in Gutierrez et al of treating subjects with at least 1% of nucleated cells in the sample are TILs expressing LAG-3, which decrease LAG-3 effect of continued unresponsive state of exhausted T-cells. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS JOHN SULLIVAN whose telephone number is (571)272-0509. The examiner can normally be reached Mon - Fri: 7:30AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571) 272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS J SULLIVAN/            Examiner, Art Unit 1642   

/MARK HALVORSON/            Primary Examiner, Art Unit 1642